EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of June 26, 2020 are hereby accepted as FORMAL.
The article, “Probabilistic Phase Unwrapping for Time-of-Flight Cameras,” by David Droeschel et al, is of general interest for relating to phase unwrapping in time-of-flight cameras.
The article, “Multi-frequency Phase Unwrapping for Time-of-Flight Cameras,” by David Droeschel et al, is of general interest for relating to multi-frequency phase unwrapping in time-of-flight cameras.
The article, “Phase Unwrapping and Denoising for Time-of-Flight Imaging Using Generalized Approximate Message Passing,” by Jonathan Mei et al, is of general interest for relating to phase unwrapping and denoising in a time-of-flight camera.
Each of Ortiz Egea et al (‘692) and Ortiz Egea et al (‘875) is of general interest for relating to multi-spectral time-of-flight cameras that measure depth.
Ciurea et al (‘113) is of general interest for the disclosure relating to depth estimation and multi-spectral channels.
Hui et al (‘028) is of general interest for the disclosure relating to a time-of-flight camera using a plurality of modulation frequencies.
Van Nieuwenhove et al (‘376) is of general interest for the disclosure relating to the processing of time-of-flight signals where plural frequencies are used by the device.
Schweizer et al (‘045) is of general interest for the disclosure relating to the use of plural modulation frequencies in a time-of-flight sensor.
Raskar et al (‘008) is of general interest for the disclosure relating to a multi-frequency time-of-flight camera.
Bleyer et al (‘921) is of general interest for active brightness processing in a time-of-flight device with depth sensing.
Perry et al (‘195) is of general interest for the disclosure relating to multi-frequency unwrapping.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. A method for signal processing in a time of flight system, the method comprising: emitting, via a light source, amplitude-modulated light toward an object; acquiring, via an image sensor comprising a plurality of pixels, a plurality of image frames capturing light emitted from the light source that is reflected by the object, wherein the plurality of image frames are acquired at two or more different frequencies of the amplitude-modulated light and collectively form a multifrequency frame; and for each pixel of the multifrequency frame, determining a brightness level, applying an adaptive denoising process by setting a kernel size based on the brightness level, and performing a phase unwrapping process to determine a depth value for the pixel.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-10 depends ultimately from allowable, independent claim 1, each of dependent claims 2-10 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 11 is as follows:
“11. A time of flight system, comprising: a light source; an image sensor comprising a plurality of pixels; memory comprising instructions stored thereon; and a processor configured to execute the instructions to: emit amplitude-modulated light from the light source toward an object; acquire via the image sensor a plurality of image frames capturing light emitted from the light source that is reflected by the object, wherein the plurality of image frames are acquired at two or more different frequencies of the amplitude- modulated light and collectively form a multifrequency frame; and for each pixel of the multifrequency frame, determine a brightness level; apply an adaptive denoising process by setting a kernel size based on the brightness level; and perform a phase unwrapping process to determine a depth value for the pixel.”  (Bold added).
As for independent claim 11, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 12-18 depends ultimately from allowable, independent claim 11, each of dependent claims 12-18 is allowable for, at least, the reasons for which independent claim 11 is allowable.
The text of independent claim 19 is as follows:
“19. A time of flight depth imaging system, comprising a light source; an image sensor; memory comprising instructions stored thereon; and a processor configured to execute the instructions to: emit amplitude-modulated light from the light source toward an object, acquire via the image sensor a plurality of image frames capturing light emitted from the light source that is reflected by the object, wherein the plurality of image frames are acquired at two or more different frequencies of the amplitude- modulated light and collectively form a multifrequency frame, and for each pixel of the multifrequency frame, determine a brightness level; apply an adaptive denoising process by setting a kernel size based on the brightness level; and perform an adaptive complex domain phase unwrapping based on the brightness level to determine a depth value for the pixel.”  (Bold added).
Next, as for independent claim 19, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that dependent claim 20 depends directly from allowable, independent claim 19, dependent claim 20 is allowable for, at least, the reasons for which independent claim 19 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648